DETAILED ACTION
Claims 1-25 are pending, and claims 1-11, 13, and 24-25 are currently under review.
Claims 12 and 14-23 are withdrawn.
Claim 25 is newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.

Response to Amendment
The amendment filed 12/16/2021 has been entered.  Claims 1-24, and newly submitted claim(s) 25, remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Final Office Action mailed 9/02/2021.

Claim Objections
Claims 12 and 14-23 are objected to because of the following informalities:  The aforementioned claims are currently withdrawn and must be indicated accordingly.  Appropriate correction is required.  See MPEP 1893.01(a)(4).

Claim Interpretation
Claim 25 recites the transitional phrase “consisting essentially of,” which is reasonably interpreted to be equivalent to “comprising of” absent a clear indication of the basic and novel characteristics of the claimed invention.  Since neither the claims nor instant specification clearly set forth the basic and novel characteristics of the instant claim, the examiner reasonably interprets the scope of claim 25 to be equivalent to “comprising”.  See MPEP 2111.03(III).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 includes the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-11, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forsik et al. (US 2018/0305792).
Regarding claim 1, Forsik et al. discloses a Co-Ni base super alloy [abstract]; wherein said alloy has a composition as seen in table 1 below [0007].  As determined by the examiner, it is noted the disclosed alloy ranges of Forsik et al. in weight percent overlap with, or are substantially close to, the claimed composition upon conversion to atomic percent such that prima facie evidence of obviousness exists.  See MPEP 2144.05(I).  Furthermore, in the aforementioned alloy composition of Forsik et al., the examiner notes that a Ni:Co ratio of 
Regarding the Ta range of Forsik et al. of up to about 6 weight percent (or up to about 2.13 atomic percent relative to the claimed Ta range of 2.5 to 5 atomic percent as noted by applicants in the remarks filed 7/02/2021), the examiner submits that Ta ranges of Forsik et al. and the instant claim are substantially close as stated previously, such that prima facie evidence of obviousness still exists because similar properties would be expected to be present.  See MPEP 2144.05(I).  Specifically, the instant invention discloses controlling Ta in order to increase gamma prime stability (ie. increase gamma prime solvus temperature), wherein inventive samples of the invention achieve gamma prime solvus points of up to 1226 degrees C [p.10, table1 spec.].  Forsik et al. also discloses controlling Ta for the same effect of controlling gamma prime stability at temperatures greater than 1050 degrees C [0025-0026, 0034].  Therefore, since the Ta amounts of the instant claim and that of Forsik et al. achieve the same effect of improving gamma prime stability, the examiner submits that the aforementioned Ta ranges of Forsik et al. and the instant claim (ie. mere difference of about 0.37 percent) are merely close while still achieving similar properties, which is still prima facie evidence of obviousness.  See MPEP 2144.05(I).
Forsik et al. further discloses that the alloy contains a solid solution matrix of gamma phases in addition to gamma prime precipitate phases [0005, 0010, 0043].  The examiner reasonably considers the gamma matrix phase to be a 
Forsik et al. further teaches that aluminum in the alloy serves to form an Al2O3 oxide layer on the alloy surface, which reasonably meets the claimed limitation of being “able to generate a protective aluminum oxide layer upon exposure to air” as would have been recognized by one of ordinary skill [0024].  Nonetheless, the instant specification expressly discloses that this feature is functional language of the claimed DMREF-Co alloy composition [p.3, table1, fig.3 spec.].  In other words, any alloy that meets the claimed composition will also be entirely capable of generating an oxide layer as expressly disclosed in [p.3, table1, fig.3 spec.].  Since Forsik et al. discloses an overlapping and close alloy composition as explained above, a similar capability of forming an oxide layer as claimed would have naturally flowed from the alloy of Forsik et al. absent concrete evidence to the contrary.  See MPEP 2145(II).
Table 1.
Element (wt.%)
Forsik et al. (wt.%)
Ni
30 – 45
Al
3 – 7
Cr
6 – 15
Ta
0 – 6
W
3 – 15
C
0.01 – 0.15

0 – 0.2
Hf
0 – 1.5
Ti
0.5 – 4
Co
Balance


Regarding claims 2-6, 8, and 24, Forsik et al. discloses the composition of claim 1 (see previous).  The examiner notes that the aforementioned composition of Forsik et al. as seen in table 1 above further overlaps with and is substantially close (ie. Ta amount) to the claimed compositional inclusions such that prima facie evidence of obviousness exists as explained above.  See MPEP 2144.05(I).
Regarding claims 9-10, Forsik et al. discloses the composition of claim 1 (see previous).  Forsik et al. does not expressly teach the characteristics of maintaining strengthening precipitates and generation of an oxide layer as claimed.  However, the examiner notes that these recitations are instances of functional language, which upon further consideration, merely require inclusions of Co, Ni, Al, W, Ta, and Cr that would result in the claimed properties [p.13 ln.9-11, 29-31, p.14 In. 1-10 spec.].  Since Forsik et al. discloses overlapping and close Co, Ni, Al, W, Ta, and Cr inclusions as stated previously, the examiner reasonably considers the alloy of Forsik et al. to also be entirely capable of maintaining its strengthening precipitates at overlapping temperatures, generating oxide layers at overlapping temperatures, and exhibiting overlapping creep rupture strengths relative to that as claimed.
Regarding claim 11, Forsik et al. discloses the composition of claim 1 (see previous).  Forsik et al. further teaches that the alloy is used for gas turbine generators [0003, 0007, 0024].
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forsik et al. (US 2018/0305792) in view of Suzuki et al. (US 2012/0312434).
Regarding claim 7, Forsik et al. discloses the composition of claim 4 (see previous).  Forsik et al. does not expressly teach a further inclusion of Y as claimed.  Suzuki et al. discloses a Co-based alloy having high temperature properties [abstract]; wherein said alloy further includes Y in an amount of 0.001 to 0.5 weight percent to improve high temperature oxidation resistance [0044].  Therefore, it would have been obvious to modify the alloy composition of Forsik et al. by including Y as disclosed by Suzuki et al. in order to improve high temperature oxidation resistance.
Claims 13 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forsik et al. (US 2018/0305792) in view of either one of Giovannetti et al. (US 2017/0209923) or Szuromi et al. (US 2016/0053346).
Regarding claims 13 and 25, Forsik et al. discloses the composition of claim 1 (see previous).  Forsik et al. does not expressly teach utilizing the claimed composition as a powder for additive manufacturing.  However, this feature would have been obvious in view of the prior art.  Specifically, Giovannetti et al. discloses that it is known to provide superalloys in powder form for gas turbine applications because additive manufacturing is an inexpensive, flexible, and efficient way to make complex parts [0003-0005].  Therefore, it would have been obvious to one of ordinary skill to modify the alloy composition of Forsik et al. by 
Alternatively, Szuromi et al. discloses that it is known to provide superalloys materials in powder form for gas turbine applications for additive manufacturing such that complex geometries can be obtained [abstract, 0015, 0028].  Therefore, it would have been obvious to one of ordinary skill to modify the alloy composition of Forsik et al. by providing it in powder form for additive manufacturing because additive manufacturing is an inexpensive, flexible, and efficient way to make complex parts.  The examiner recognizes that a 3D printed part having the claimed composition would have naturally flowed from the suggested combination of Forsik et al. (meets the claimed composition) and Szuromi et al. (motivation to use said composition as a 3d printed part).
The aforementioned prior art does not expressly teach properties of crack resistance as claimed.  However, the examiner notes that these recitations are instances of functional language, which upon further consideration, merely require inclusions of Co, Ni, Al, W, Ta, and Cr that would result in the claimed properties [p.9, fig.5 spec.].  Since Forsik et al. discloses overlapping and close Co, Ni, Al, W, Ta, and Cr inclusions as stated previously, the examiner reasonably considers that a property of crack resistance would have naturally flowed from the alloy of Forsik et al. absent concrete evidence to the contrary.  See MPEP 2145(II).

Claims 1-11 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US 8,551,265).
Regarding claim 1, Ishida et al. discloses a Co-base alloy having a composition as seen in table 2 below [abstract, col.2 ln.1-16].  As determined by the examiner, it is noted the disclosed alloy ranges of Ishida et al. in weight percent overlap with the claimed composition and Ni:Co ratio upon conversion to 
Ishida et al. further discloses that the Co-base alloy has a two-phase gamma + gamma prime structure, wherein the mismatch between gamma and gamma prime is small and less than 1% [col.2 ln.17-18, col.3 ln.9-12, col.5 ln.38-45].  The examiner submits that a small mismatch between gamma and gamma prime results in a substantially uniform lattice throughout the Co-base alloy structure, which is reasonably considered to meet the limitation of “solid solution” of gamma prime uniformly distributed within the crystal structure of gamma, as would have been recognized by one of ordinary skill.  
Alternatively, Ishida et al. does not expressly teach a solid solution of gamma and gamma prime as claimed.  However, the examiner submits that this feature would have been expected to be present in the disclosure of Ishida et al. as will be explained below.  Specifically, the instant specification discloses obtaining the claimed alloy and structure specifically by following the steps of homogenizing at above 1200 degrees C and aging at above 1000 degrees C [p.11-12 spec.]. 
Ishida et al. discloses substantially similar, overlapping processing parameters of solutionizing (ie. homogenizing) at up to 1400 degrees C and subsequent aging at up to 1100 degrees C [col.5 ln.25-51].  Since Ishida et al. discloses an overlapping alloy composition and overlapping processing parameters as stated above, a similar feature of gamma and gamma prime in a solid solution would have been expected to be present or would have naturally 
Ishida et al. does not expressly teach a capability of forming an aluminum oxide layer as claimed.  However, the examiner submits that this feature would have been expected to be present or would have naturally flowed from the disclosed alloy of Ishida et al.  Specifically, the examiner recognizes this recitation to be an instance of functional language of the claimed alloy composition [p.3, p.13 ln.9-11, 29-31, p.14 In.1-10 spec., table1, fig.3 spec.].  Since Ishida et al. discloses an overlapping alloy composition, as well as a similar overlapping method of manufacturing and alloy structure as explained above, the examiner submits that a similar, overlapping property of being able to generate a protective oxide layer would have been expected or would have naturally flowed from the disclosure of Ishida et al. absent concrete evidence to the contrary.  
Table 2.
Element (wt.%)
Ishida et al. (wt.%)
Ni
0 – 50
Al
0.1 – 10
Cr
0 – 20
Ta
0 – 20
W
3 – 45
C
0.001 – 2
B
0.001 – 1

0 – 10
Ti
0 – 10
Y
0.01 – 1 (Mischmetal)
Co
Balance


Regarding claims 2-8 and 24, Ishida et al. discloses the composition of claim 1 (see previous).  The examiner notes that the aforementioned composition of Ishida et al. as seen in table 2 above further overlaps with and is substantially close to the claimed compositional inclusions such that prima facie evidence of obviousness exists.  See MPEP 2144.05(I).  Specifically, the examiner submits that it would have been obvious to select Y as the mischmetal because Y is a known mischmetal as would have been recognized by one of ordinary skill.
Regarding claims 9-10, Ishida et al. discloses the composition of claim 1 (see previous).  Ishida et al. does not expressly teach the characteristics of maintaining strengthening precipitates and generation of an oxide layer as claimed.  However, the examiner notes that these recitations are instances of functional language, which upon further consideration, merely require inclusions of Co, Ni, Al, W, Ta, and Cr that would result in the claimed properties [p.13 ln.9-11, 29-31, p.14 In. 1-10 spec.].  Since Ishida et al. discloses overlapping and close Co, Ni, Al, W, Ta, and Cr inclusions as stated previously, the examiner reasonably considers the alloy of Ishida et al. to also be entirely capable of maintaining its strengthening precipitates at overlapping temperatures, 
Regarding claim 11, Ishida et al. discloses the composition of claim 1 (see previous).  Ishida et al. further teaches that the composition can be used for gas turbine members [col.1 ln.14-17, col.6 ln.27-30].
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US 8,551,265) in view of Suzuki et al. (US 2012/0312434).
Regarding claims 6-7, Ishida et al. discloses the composition of claim 4 (see previous).  Ishida et al. discloses a mischmetals inclusion as stated previously; however, Ishida does not expressly teach a further inclusion of Y as claimed.  Suzuki et al. discloses a Co-based alloy having high temperature properties [abstract]; wherein said alloy further includes Y in an amount of 0.001 to 0.5 weight percent to improve high temperature oxidation resistance [0044].  Therefore, it would have been obvious to modify the alloy composition of Ishida et al. by including Y as disclosed by Suzuki et al. in order to improve high temperature oxidation resistance.
Claims 13 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US 8,551,265) in view of either one of Giovannetti et al. (US 2017/0209923) or Szuromi et al. (US 2016/0053346).
Regarding claim 13, Ishida et al. discloses the composition of claim 1 (see previous).  Ishida et al. does not expressly teach utilizing the claimed composition as a powder for additive manufacturing.  However, this feature would have been obvious over the prior art.  Specifically, Giovannetti et al. discloses that it is known to provide superalloys in powder form for gas turbine applications because additive manufacturing is an inexpensive, flexible, and efficient way to 
Alternatively, Szuromi et al. discloses that it is known to provide superalloys materials in powder form for gas turbine applications for additive manufacturing such that complex geometries can be obtained [abstract, 0015, 0028].  Therefore, it would have been obvious to one of ordinary skill to modify the alloy composition of Ishida et al. by providing it in powder form for additive manufacturing because additive manufacturing is an inexpensive, flexible, and efficient way to make complex parts.  The examiner recognizes that a 3D printed part having the claimed composition would have naturally flowed from the suggested combination of Ishida et al. (meets the claimed composition) and Szuromi et al. (motivation to use said composition as a 3d printed part).
The aforementioned prior art does not expressly teach properties of crack resistance as claimed.  However, the examiner notes that these recitations are instances of functional language, which upon further consideration, merely require inclusions of Co, Ni, Al, W, Ta, and Cr that would result in the claimed properties [p.9, fig.5 spec.].  Since Ishida et al. discloses overlapping and close Co, Ni, Al, W, Ta, and Cr inclusions as stated previously, the examiner reasonably considers that a property of crack resistance would have naturally flowed from the alloy of Ishida et al. absent concrete evidence to the contrary.  See MPEP 2145(II).

Response to Arguments
Applicant's arguments, filed 12/16/2021, regarding the rejections over Forsik et al. have been fully considered but they are not persuasive.
Applicant first argues that the disclosed Ta amount of Forsik et al. does not overlap with the claimed range and is therefore unobvious.  In response, as 
Although applicant alleges that the difference in Ta amounts would achieve “significantly different strength properties than the alloy as recited in claim 1”, the examiner notes that claim 1 does not even recite any specific strength parameters.  Thus, the examiner cannot concur that the alloy of Forsik et al. would require strength parameters different from the alloy of claim 1.  If applicant is of the position that the claimed alloy has particular strength parameters that are distinct from the disclosure of Forsik et al., the examiner invites applicant to amend the claims accordingly.  Additionally, the examiner further cannot concur with applicants’ mere conclusory remarks regarding strength properties absent concrete evidence showing a significant difference in strength as alleged by applicants, which applicants have not provided.
Applicant's arguments, filed 12/16/2021, regarding the rejections over Ishida et al. have been fully considered but they are not persuasive.
Applicant first argues that the claimed alloy is unobvious over the disclosed ranges of Ishida et al. in view of the data shown in appendix A of the priority application and reproduced in p.14 of the remarks filed 12/16/2021.  The 
As stated previously, a prima facie case of obviousness has been established in view of the overlapping compositional ranges of Ishida et al.  The examiner notes that applicant may rebut said prima facie obviousness by a showing of criticality, teaching away, etc.  See MPEP 2144.05(III).  Absent a clear, persuasive rebuttal of the aforementioned prima facie case of obviousness, the examiner cannot concur.
Applicant then relies upon specific embodiments of Ishida et al. to allege that the alloy of Ishida et al. would not be capable of generating a protective alloy or achieving mechanical properties that are superior to Ni-based alloys.  Firstly, it is noted that specific examples and embodiments do not constitute a teaching away from the broader disclosure of the prior art.  See MPEP 2123.  Thus, the examiner cannot concur with applicants’ remarks pertaining to specific examples in view of the broadly disclosed alloy composition of Ishida et al.  Secondly, it is 
Applicant then appears to argue that the disclosed composition of Ishida et al. requires analysis under MPEP 2144.08 rather than MPEP 2144.05(I).  The examiner cannot concur.  Specifically, it is not apparent to the examiner as to how the disclosed composition of Ishida et al. is so broad as to be equivalent to a genus, especially in view of applicants’ similarly broad claim scope (ie. claims1-2).  Nonetheless, even if analysis under MPEP 2144.08 were required, which the examiner does not acquiesce, the examiner still cannot concur.  Specifically, Ishida et al. provides express teachings for choosing and controlling the amounts of Ni, Al, Cr, W, and Ta [col.3 ln.37-59, col.4 ln.37-47, 54-61, col.5 ln.6-17].  Thus, the disclosure of Ishida et al. reasonably provides guidance to one of ordinary skill to select the claimed compositional inclusions from the disclosure of Ishida et al.  See MPEP 2144.08(II)(A)(1-4).  
Applicant's arguments, filed 12/16/2021, regarding the rejections over either Ishida et al. or Forsik et al. have been fully considered but they are not persuasive.
It appears to the examiner that applicant attempts to allege criticality of the claimed range on p.17 of the instant remarks.  However, the examiner cannot concur absent a clear indication of said criticality, which applicant has not provided.
Applicant further argues that the examiner has failed to provide a rationale as to why the claimed ranges of claims 2-3 are obvious.  The examiner cannot concur.  As expressly stated in the previous and current rejection sections, the further overlap and closeness of the disclosed prior art ranges relative to the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Applicant then argues against the rejection of claim 7 because “the examiner’s calculations show that the W content is 3.3 atomic percent” which is outside of the claimed range.  In response, it is not entirely clear as to what applicant refers to.  The previous office action never made any reference to or reliance upon a calculation of W in an amount of 3.3 atomic percent.
Applicant then argues that Giovanetti et al. teaches away from the instant claims.  The examiner cannot concur.  It is noted that the instant claims do not recite any consideration of the absence of further strengthening additives.  Nonetheless, Giovanetti et al. expressly teaches that the dispersor can be an oxide.  The examiner notes that an alloy having an oxide surface as required in the dependent claims and disclosed by the aforementioned prior art reasonably meets a metal containing powder with a strengthening dispersor material.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.